

Exhibit 10.2
State of Florida documentary excise tax in the amount of
$2,450.00 has been paid or will be paid directly to the Florida
Department of Revenue.


The offer and sale of this Note have not been registered under the United States
Securities Act of 1933 or the securities law of any state of the United
States.  This Note cannot be offered for sale or sold at any time, as a whole or
in part, unless the transaction is registered under the United States Securities
Act of 1933 and every applicable state securities law or qualifies for an
available exemption from registration under those laws. As a condition to
allowing any transfer of this note, Aerosonic Corporation, OP Technologies,
Inc., and Avionics Specialties, Inc. may require the transferee or transferor to
deliver to them an opinion of legal counsel or other evidence satisfactory to
them that confirms that the transfer has been registered under all applicable
state and federal securities law of the United States or is exempt from
registration under those laws.


AEROSONIC CORPORATION
AVIONICS SPECIALTIES, INC.
OP TECHNOLOGIES, INC.
14% SUBORDINATED NOTE
 
U.S. $1,000,000.00 
May 14, 2009 (the “Effective Date”)

 
AEROSONIC CORPORATION (the “Company”), a Delaware corporation, OP TECHNOLOGIES,
INC., an Oregon corporation, and AVIONICS SPECIALTIES, INC., a Virginia
corporation, (individually, a “Borrower” and, collectively, “Borrowers”), for
value received, jointly and severally promise to pay without setoff, defense, or
counterclaim to the order of Bruce J. Stone (the “Lender”) , at maturity, the
principal amount of One Million United States Dollars (US $1,000,000), and to
pay on a monthly basis interest on the unpaid principal amount from the date of
this 14% Subordinated Note (this “Note”) at the rate, on the date, and subject
to the conditions and limitations specified in this Note.


1.         Note.


This Note is limited to an aggregate principal amount of $1,000,000, of which
$750,000 shall be available to the Borrowers on the Effective Date and $250,000
shall be available to the Borrowers no later than July 5, 2009 (the “Note”) and
issued pursuant to the Loan Agreement dated May 14, 2009, by and between the
Company and the Lender (as amended from time to time, the “Loan
Agreement”).  The terms and conditions of the Loan Agreement are incorporated by
reference into this Note.


2.         Defined Terms.


“Maturity Date” means the earlier of:  (i) April 10, 2010, or (ii) the maturity
of the Existing Loans.  
All capitalized and uncapitalized terms that are defined in Section 1.1 of the
Loan Agreement and used in this Note have the meanings attributed to those terms
in the Loan Agreement, and those definitions are incorporated by reference into
this Note.


3.         Interest.


Interest shall accrue monthly on the unpaid principal amount of this Note from
the date of this Note until the April 10, 2010 (the “Maturity Date”) at an
annual rate of 14% and shall be payable commencing on June 1, 2009 and
continuing on the same calendar day of each consecutive month until the Maturity
Date when one final payment of the entire balance of principal, interest, fees
(including Event of Default Fee, if applicable), premiums, charges, costs and
expenses then outstanding on this Note shall be due and payable in
full.  Interest is payable on demand on any payment of principal or interest
under this Note that is not paid when due, for the period commencing on the day
following the day when Interest was last timely paid in accordance with the
terms of this Section 3 and continuing until paid, at an annual rate equal to
16%.  Borrowers and the Lender intend to comply strictly with applicable law
regulating the maximum allowable rate or amount of interest that the Lender may
charge and collect on this Note.  Accordingly, and notwithstanding anything in
this Note to the contrary, the maximum, aggregate amount of interest and other
charges constituting interest under applicable law that are payable, chargeable,
or receivable under this Note shall not exceed the maximum amount of interest
now allowed by applicable law or any greater amount of interest allowed because
of a future amendment to existing law.  Borrowers are not liable for any
interest in excess of this maximum amount, and any excess interest charged or
collected by the Lender will constitute an inadvertent mistake and, if charged
but not paid, will be cancelled automatically, or, if paid, will be either
refunded to Borrowers or credited against the outstanding principal balance of
the Note, at the election of the Lender.
 

--------------------------------------------------------------------------------


 
4.         Event of Default Fee.


If the Note is not paid in full when due, whether at stated maturity or upon
acceleration of the Maturity Date pursuant to a Default, the Borrowers jointly
and severally shall pay to the Lender a fee of $50,000 (the “Event of Default
Fee”) on the date when the Note became due and payable (whether at stated
maturity or upon acceleration of the maturity date pursuant to a Default).  In
addition, upon a Default, the Company will immediately register the Advance
Shares issued to Stone in connection with the Note and the Warrant Shares issued
upon exercise of the Warrants in accordance with the provisions set forth in the
Loan Agreement and the Warrant, as applicable.


5.         Maturity.


Borrowers shall pay to the Lender on the Maturity Date all unpaid principal and
accrued interest under this Note, and if applicable, the Event of Default Fee.


6.         Payment of Note.


Borrowers may prepay the Note in full at any time or in part from time to time
without penalty, premium, or advance notice to the Lender.  Borrowers shall
provide the Lender with prior written notice of any prepayment, whether in full
or in part.   Upon full payment of this Note (including all costs, principal,
and accrued interest), the Lender shall surrender it to the Company for
cancellation.


7.         Place and Method of Payment.


Borrowers shall pay all principal and interest under this Note, and if
applicable, the Event of Default Fee, by wire transfer to an account designated
by the Lender.  If any payment date under this Note occurs on a day that is a
Saturday, Sunday, or bank holiday in Tampa, Florida, that payment date will be
extended automatically to the next succeeding day that is not a Business
Day.  Borrowers shall pay all principal and interest due under this Note, and if
applicable, the Event of Default Fee, without any presentation of this
Note.  Any partial prepayment of this Note before the Maturity Date will be
applied first to accrued interest, and then to principal.  Any payment or
prepayment of this Note in full will be applied first to the then accrued
interest, and then to principal.


8.         Subordination.
By accepting this Note, the Lender agrees that the Loan is subordinated and
subject to the right of prior payment in full of all the Existing
Loans.  Borrowers shall not make any payment on account of the Loan, or apply
any of their respective assets or property to retire or purchase any of the
Loan, if, at the time of payment or application, a default or event of default
exists and is continuing in the payment of any principal or interest then due
and payable under the terms of the Existing Loans.  Nothing in this Note
prevents the Lender from exercising all remedies otherwise permitted by law,
this Note, or the other Financing Documents upon the occurrence of a “Default,”
subject to the provisions of the Financing Documents and any rights of the
holder of Existing Loans under the foregoing subordination provisions to receive
cash, property, or securities otherwise payable and distributable to the Lender
on account of this Note.
 
-2-

--------------------------------------------------------------------------------


 
9.         Events of Default.


The occurrence of one or more of the following events will constitute a
“Default” under this Note:


(a)         the failure of Borrowers to pay within ten (10) days following its
due date, any payment described herein, whether of principal, interest or
otherwise;


(b)         any default or event of default under the Existing Loan Documents;


(c)         any default, or event of default under any of the Financing
Documents;


(d)         any default, or event of default under any loan to an Other Lender;
or


(e)         a borrowing by one or more of the Borrowers for the purpose of
repaying any amount payable under the Existing Loan Documents, unless the
borrowing is on more favorable terms to the Borrowers.


If a “Default” occurs, the entire unpaid principal amount of this Note, together
will all amounts owing under this Note, including interest, will become
immediately due and payable without further demand or notice by the Lender, and
the Lender may proceed to protect its rights in the manner provided by
applicable law and the Financing Documents.  As set forth in Section 3, if a
Default occurs, interest is payable on demand on any payment of principal or
interest under this Note that is not paid when due, for the period commencing on
the day following the day when Interest was last timely paid and continuing
until paid, at an annual rate equal to 16%.  If this Note is not paid in full
whenever it becomes due and payable, Borrowers agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  Notwithstanding
any of the foregoing, at any time during the term of the Loan the Existing
Lender waives (or is deemed to have waived through extension, forbearance or
otherwise) any Default under any of the Existing Loans, such waiver shall
constitute a waiver of such Default under the Loan.


10.      Waivers; Consents.


Each Borrower and every other person liable at any time for payment of this Note
waives presentment, protest, notice of protest, and notice of dishonor.  A
waiver, discharge, extension, amendment, termination, or modification of this
Note will be valid and effective only if it is evidenced by a writing signed by
or on behalf of the party against whom the waiver is sought to be enforced.  No
delay or course of dealing by the Lender in exercising any power, right, or
remedy under this Note will operate as a waiver of any power, right, or remedy
of the Lender, except to the extent expressly manifested in a writing signed by
or on behalf of the Lender.  In addition, the written waiver by the Lender of a
power, right, or remedy under any provision of this Note will not constitute a
waiver of any other succeeding exercise of the power, right, or remedy or a
waiver of the provision itself.  A written waiver or consent by the Lender is
binding on every subsequent holder of this Note.


Each Borrower consents to all extensions and renewals of this Note (as a whole
or in part) and all delays and indulgences in time of payment or other
performance under this Note that the Lender grants at any time and from time to
time, without limitation and without notice to or further consent of any
Borrower.


11.      Transfer Restrictions.
 
No state or federal agency has passed on this Note.  The issuance of this Note
has not been, and will not be, registered under the Securities Act, the
securities laws of any state of the United States, or the securities law of any
foreign country.  This Note cannot be offered for sale or sold at any time
unless the transaction is registered under the Securities Act, every applicable
state securities law of the United States, and any foreign securities laws or
qualifies for an available exemption under those laws.  The Company has not
agreed, and is not obligated, to register any resale or other transfer of this
Note under the Securities Act or any state or foreign securities law, or to
supply the holder of this Note with any necessary information or take any other
action to enable the holder of this Note to qualify any resale or other transfer
of this Note for the exemption provided by SEC Rule 144 or any other exemption
from registration under any of those laws.  Borrowers may require, as a
condition to allowing any transfer or exchange of this Note, that the transferee
or the holder (as the case might be) deliver to the Company a notice describing
the proposed sale or transfer and either (a) evidence that the transfer or
exchange has been registered or qualified under the Securities Act and every
applicable state and foreign securities law or (b) an opinion of legal counsel
or other evidence satisfactory to the Company that confirms that the transfer or
exchange has been registered under all applicable foreign laws and state and
federal securities laws of the United States or is exempt from regis­tra­tion
under those laws.  Each Note issued in exchange or substitution for this Note
will bear a legend substantially identical to the one appearing on the face of
this Note.
 
-3-

--------------------------------------------------------------------------------




12.      Legal Matters.


The validity, construction, interpretation, and enforcement of this Note are
governed by the laws of the State of Florida and the federal laws of the United
States of America, excluding the laws of those jurisdictions relating to the
resolution of conflicts with laws of other jurisdictions.  Borrowers and the
Lender (a) consent to the personal jurisdiction of the state and federal courts
in the State of Florida, (b) stipulate that the proper, exclusive, and
convenient venue for any legal proceeding in state or federal court relating to
the enforcement of this Note is the Circuit Court for Pinellas County, Florida,
for a state trial court proceeding, and the United States District Court for the
Middle District of Florida, Tampa Division, for a federal district court
proceeding, (c) waive any defense, whether asserted by motion or pleading, that
these venues are improper or inconven­ient, and (d) KNOWINGLY, VOLUNTARILY, AND
IRREVOCABLY WAIVE ANY RIGHT TO A JURY TRIAL IN ANY LAWSUIT OR COUNTERCLAIM
RELATING TO THIS NOTE OR ANY SECURITY FOR THIS NOTE, INCLUDING ANY LAWSUIT BY
THE LENDER TO ENFORCE AND COLLECT THIS NOTE.  In any lawsuit arising out of this
Note, Borrowers jointly and severally shall reimburse the Lender, on demand, for
all costs incurred by the Lender in enforcing, defending, or prosecuting the
lawsuit.


13.      Notices.


Every demand or notice required or permitted by this Note will be valid only it
is given and delivered in the manner required by the Loan Agreement.


14.      Severability.


Each provision of this Note should be construed and interpreted so it is valid
and enforceable under applicable law.  If a provision of this Note is held by a
court to be invalid or unenforceable under applicable law, the provision will be
deemed separable from the remaining provisions of this Note and will not affect
the validity or interpretation of the other provisions of this Note or the
application of that provision to a person or circumstance to which it is valid
and enforceable.


15.      Miscellaneous.


The titles and headings preceding the text of the sections of this Note are
solely for convenient reference and neither constitute a part of this Note nor
affect its meaning, interpretation, or effect.  Time is of the essence with
respect to the performance and satisfaction by Borrowers of every obligation and
condition to be performed or satisfied by them under this Note.  This Note is
binding on, and inures to the benefit of, any successor or approved assignee of
a Borrower and the holder of this Note.  The Existing Lender and any subsequent
holder of the Existing Loans are third party beneficiaries of the provisions of
Section 8 of this Note.


[Signature page follow]

 
-4-

--------------------------------------------------------------------------------

 


EXECUTED:  May 14, 2009
AEROSONIC CORPORATION
AVIONICS SPECIALTIES, INC.
OP TECHNOLOGIES, INC.
   
By:
/s/ Douglas J. Hillman
 
Douglas J. Hillman
 
President and Chief Executive Officer



WITNESSES:
_________________________________

Name: ____________________________
_________________________________

Name: ____________________________

 
-5-

--------------------------------------------------------------------------------

 